


Exhibit 10.1

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

          AGREEMENT made as of the _____ day of __________, 200__ between Foot
Locker, Inc. (the "Company"), a New York corporation with its principal office
located at 112 West 34th Street, New York, New York, and _______________
(“Executive”).

W I T N E S S E T H:

          WHEREAS, the Company believes that the establishment and maintenance
of a sound and vital management of the Company is essential to the protection
and enhancement of the interests of the Company and its shareholders;

          WHEREAS, the Company wishes to provide for the continued employment of
the Executive with the Control Group, and the Executive is willing to commit
himself to continue to serve the Company, on the terms and conditions herein
provided; and

          WHEREAS, this Agreement supersedes any employment agreement, severance
plan, policy and/or practice of the Company in effect on the date hereof for the
Executive.

          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto hereby agree as follows:

          1.     Definitions. The following terms shall have the meanings set
forth in this section as follows:

               (a)     “Affiliate” shall mean the Company and any entity
affiliated with the Company within the meaning of Code Section 414(b) with
respect to a controlled group of corporations, Code Section 414(c) with respect
to trades or businesses under common control with the Company, Code
Section 414(m) with respect to affiliated service groups and any other entity
required to be aggregated with the Company under Section 414(o) of the Code. No
entity shall be treated as an Affiliate for any period during which it is not
part of the controlled group, under common control or otherwise required to be
aggregated under Code Section 414.

               (b)     “Beneficiary” shall mean the individual designated by the
Executive, on a form acceptable by the Committee, to receive benefits payable
under this Agreement in the event of the Executive's death. If no Beneficiary is
designated, the Executive's Beneficiary shall be his spouse, or if the Executive
is not survived by a spouse, the Executive's estate.


--------------------------------------------------------------------------------




               (c)     “Board” shall mean the Board of Directors of the Company.

               (d)     “Cause” shall mean (with regard to the Executive's
Termination of Employment with the Control Group): (i) the refusal or willful
failure by the Executive to substantially perform his duties, (ii) with regard
to the Control Group or any of their assets or businesses, the Executive's
dishonesty, willful misconduct, misappropriation, breach of fiduciary duty or
fraud, (iii) the willful breach by the Executive of any material provision of
this Agreement, which breach is not cured within ten (10) business days from the
date of the Company's notice of the occurrence of such breach to the Executive,
or (iv) the Executive's conviction of a felony (other than a traffic violation)
or any other crime involving, in the sole discretion of the Committee, moral
turpitude.

               (e)     “Change in Control” shall have the meaning set forth in
Appendix A attached hereto.

               (f)     “Code” shall mean the Internal Revenue Code of 1986, as
amended and as hereafter amended from time to time.

               (g)     “Committee” shall mean the Compensation and Management
Resources Committee of the Board or an administrative committee appointed by the
Compensation and Management Resources Committee.

               (h)     “Competition” shall mean participating, directly or
indirectly, as an individual proprietor, stockholder, officer, employee,
director, joint venturer, investor, lender, or in any capacity whatsoever
(within the United States of America or in any other country where any of the
Executive's former employing members of the Control Group does business) in
(A) a business in competition with the retail, catalog, or on-line sale of
athletic footwear, athletic apparel and sporting goods conducted by the Control
Group (the "Athletic Business"), or (B) a business that in the prior fiscal year
supplied product to the Control Group for the Athletic Business having a value
of $20 million or more at cost to the Company or any of its subsidiaries or
affiliates; provided, however, that such participation shall not include (X) the
mere ownership of not more than 1 percent of the total outstanding stock of a
publicly held company; (Y) the performance of services for any enterprise to the
extent such services are not performed, directly or indirectly, for a business
in competition with the Athletic Business or for a business which supplies
product to the Control Group for the Athletic Business; or (Z) any activity
engaged in with the prior written approval of the Chief Executive Officer of the
Company.

               (i)     “Control Group” shall mean the Company and its
Affiliates.

               (j)     “Good Reason” shall mean (with respect to an Executive's
Termination of Employment with the Control Group):

                    (i)     Prior to a Change in Control, (A) a reduction in the
Executive's rate of base salary as payable from time to time, other than a
reduction that

--------------------------------------------------------------------------------




occurs in connection with, and in the same percentage as, an across-the-board
reduction over any three-year period in the base salaries of all executives of
the Company of a similar level and where the reduction is less than 20 percent
of the Executive's base salary measured from the beginning of such three-year
period; or (B) a material and adverse change in the nature and status of the
Executive's authority or responsibilities, except temporarily as a result of the
Executive's disability, illness or other absence;

                    (ii)     On or after a Change in Control, (A) any reduction
in the Executive’s rate of base salary as payable from time to time, (B) a
failure of the Company to continue in effect the benefits applicable to, or the
Company's reduction of the benefits applicable to, the Executive under any
benefit plan or arrangement (including without limitation, any pension, life
insurance, health or disability plan) in which the Executive participates as of
the date of the Change in Control without implementation of a substitute plan(s)
providing materially similar benefits in the aggregate to those discontinued or
reduced, except for a discontinuance of, or reduction under, any such plan or
arrangement that is legally required, and provided that in either such event the
Company provides similar benefits (or the economic effect thereof) to the
Executive in any manner determined by the Company; (C) any material demotion of
the Executive or any material reduction in the Executive's authority or
responsibility, except temporarily as a result of the Executive's disability,
illness or other absence; or (D) the Company’s failure to renew this Agreement.

                    (iii)     At any time, (A) a reduction in the Executive's
annual bonus classification level other than in connection with a redesign of
the applicable bonus plan that affects all employees at the Executive's bonus
level; or (B) the failure of any successor to the Company to assume in writing
the obligations hereunder.

               (k)     “Non-Competition Period” shall mean (i) the period the
Executive is employed by the Control Group and (ii) at any time prior to a
Change in Control, the two (2) year period commencing on the Termination Date.

               (l)     “Retirement” shall mean separation from service with the
Control Group in accordance with Section 409A on or after the date that the
Participant’s age added together with his or her Years of Service equals or
exceeds the sum of sixty-five (65).

               (m)     “Salary” shall mean an Executive's base cash compensation
rate for services paid to the Executive by the Company or an Affiliate at the
time of his Termination of Employment from the Control Group. Salary shall not
include commissions, bonuses, overtime pay, incentive compensation, benefits
paid under any qualified plan, any group medical, dental or other welfare
benefit plan, noncash compensation or any other additional compensation but
shall include amounts reduced pursuant to an Executive's salary reduction
agreement under Sections 125, 132(f) or 401(k) of the Code (if any) or a
nonqualified elective deferred compensation arrangement to the extent that in
each such case the reduction is to base salary.


--------------------------------------------------------------------------------




               (n)     “Section 409A” shall mean Section 409A of the Code
including the regulations issued thereunder by the Department of the Treasury.

               (o)     “Severance Benefit” shall mean (i) in the case of the
Executive's Termination of Employment with the Control Group that does not occur
within the 24 month period following a Change in Control and such termination is
a Termination of Employment by the Company without Cause or by the Executive for
Good Reason, 3.0 times the Executive’s weekly Salary multiplied by the
Executive's Years of Service; provided, however, that the Severance Benefit
shall be no less than 52 weeks' Salary; or (ii) in the case of the Executive's
Termination of Employment with the Control Group that occurs within the 24 month
period following a Change in Control and such termination is a Termination of
Employment by the Company without Cause or by the Executive for Good Reason, 3.0
times the Executive’s weekly Salary multiplied by the Executive's Years of
Service; provided, however, that the Severance Benefit shall be no less than 3
times his annual Salary.

               (p)     “Severance Period” shall mean (i) in the case of the
Executive's Termination of Employment that does not occur within the 24 month
period following a Change in Control and such termination is a Termination of
Employment by the Company without Cause or by the Executive for Good Reason, two
weeks' multiplied by the Executive's Years of Service, with a minimum of 52
weeks; or (ii) in the case of an Executive's Termination of Employment within
the 24 month period following a Change in Control and such termination is a
Termination of Employment by the Company without Cause or by the Executive for
Good Reason, two weeks multiplied by the Executive's Years of Service, with a
minimum of 104 weeks.

               (q)     “Substantially All of the Assets of the Company” shall
mean at least 66 percent of the total gross fair market value of the assets of
the Company immediately prior to the acquisition by a non-related third party,
determined without regard to any liabilities associated with such assets.

               (r)     “Termination Date” shall mean in the case of the
Executive's death, the date of death, or in all other cases, the date specified
in the Notice of Termination of Employment; provided, however, that if the
Executive's Termination of Employment is due to disability as provided in
Section 7(b), the date specified in the Notice of Termination of Employment
shall be at least thirty (30) days from the date the Notice of Termination of
Employment is given to the Executive.

               (s)     “Termination of Employment” shall mean separation from
service with the Control Group in accordance with Section 409A for any reason,
including, but not limited to retirement, death, disability, resignation or
dismissal with or without Cause; provided, however, that if an Employer is no
longer a member of the Control Group and the Participant is transferred in
connection with the sale of the assets of an Employer and the successor assumes
the obligations hereunder in accordance with Section 13 hereof, a Termination of
Employment shall not occur until termination of employment with the new control
group.


--------------------------------------------------------------------------------




               (t)     “Year of Service” shall mean each 12 consecutive month
period commencing on the Executive's date of hire by the Company or an Affiliate
and each anniversary thereof in which the Executive is paid by the Company or an
Affiliate for the performance of full-time services as an Executive. For
purposes of this section, full-time services shall mean that the Executive is
employed for at least 30 hours per week. A Year of Service shall include any
period during which the Executive is not working due to disability, leave of
absence or layoff so long as he is being paid by the Company or an Affiliate
(other than through any employee benefit plan). A Year of Service also shall
include service in any branch of the armed forces of the United States by any
person who is an Executive on the date such service commenced, but only to the
extent required by applicable law.

          2.     Term. The initial term of this Agreement shall commence on
__________ and shall end on ___________, unless further extended or sooner
terminated as hereinafter provided. The term shall be automatically renewed for
additional one-year periods unless the Company notifies the Executive three
months prior to the end of the term that the term shall not be renewed. In no
event, however, shall the term of the Executive's employment extend beyond the
date of the Executive's actual retirement under a retirement plan of the
Company.

          3.     Position and Duties. The Executive shall serve as ____________,
and shall have such responsibilities, duties and authority as he may have as of
the effective date of this Agreement (or any comparable position to which he may
be assigned after the effective date of this Agreement) and as may from time to
time be assigned to the Executive by the Chief Executive Officer of the Company
that are consistent with such responsibilities, duties and authority. The
Executive shall devote substantially all of his working time and efforts to the
business and affairs of the Company and its Affiliates.

          4.     Place of Performance. In connection with the Executive's
employment by the Company, the Executive shall be based in the New York
metropolitan area, except for required travel on Company business.

          5.     Compensation and Related Matters

               (a)     Salary. During the period of the Executive's employment
hereunder, the Company or an Affiliate shall pay to the Executive a salary at a
rate not less than the rate in effect as of the effective date of this Agreement
or such higher rate as may from time to time be determined by the Company, such
salary to be paid in accordance with the Company's normal payroll practices.

               (b)     Expenses. During the term of the Executive's employment
hereunder, subject to Section 20 hereof, the Executive shall be entitled to
receive prompt reimbursement for all reasonable and customary expenses incurred
by the Executive in performing services hereunder, including all expenses of
travel and living expenses while


--------------------------------------------------------------------------------




away from home on business or at the request of and in the service of the
Company or an Affiliate, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company.

               (c)     Other Benefits. The Company shall maintain in full force
and effect, and the Executive shall be entitled to continue to participate in,
all of the employee benefit plans and arrangements in effect on the date hereof
in which the Executive participates or plans or arrangements providing the
Executive with at least equivalent benefits thereunder (including without
limitation each retirement plan, supplemental and excess retirement plans,
annual and long-term incentive compensation plans, stock option and purchase
plans, group life insurance and accident plan, medical and dental insurance
plans, and disability plan), and the Company shall not make any changes in such
plans or arrangements that would adversely affect the Executive's rights or
benefits thereunder; provided, however, that such a change may be made,
including termination of such plans or arrangements, to the extent permitted by
the respective plan or arrangement, if it occurs pursuant to a program
applicable to all comparably situated executives of the Company and does not
result in a proportionately greater reduction in the rights of or benefits to
the Executive as compared with any other comparably situated executive of the
Company. The Executive shall be entitled to participate in or receive benefits
under any employee benefit plan or arrangement made available by the Company in
the future to its comparably situated executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements. Nothing paid to the Executive
under any plan or arrangement presently in effect or made available in the
future shall be deemed to be in lieu of the salary payable to the Executive
pursuant to Section 5(a). Any payments or benefits payable to the Executive
hereunder in respect of any calendar year during which the Executive is employed
by the Company for less than the entire year shall, unless otherwise provided in
the applicable plan or arrangement, be pro rated in accordance with the number
of days in such calendar year during which he is so employed.

               (d)     Vacations. The Executive shall be entitled to no less
than the number of vacation days in each calendar year that is determined in
accordance with the Company's vacation policy as in effect on the date hereof.
The Executive shall also be entitled to all paid holidays and personal days
given by the Company to its executives.

          6.     Offices. Subject to Sections 3 and 4, the Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of the Company and any of its Affiliates and in one or more executive
offices of any of the Company's Affiliates.

          7.     Termination of Employment. The Executive's employment hereunder
may be terminated without any breach of this Agreement only upon the following
circumstances:

               (a)     Death. The Executive's employment hereunder shall
automatically terminate upon his death.


--------------------------------------------------------------------------------



               (b)     Disability. If, as a result of the Executive's incapacity
due to physical or mental illness as determined by the Company in its sole
discretion, the Executive shall have been absent from his duties hereunder on a
full-time basis for a period of six consecutive months, and within 30 days after
written Notice of Termination of Employment is given (which may occur before or
after the end of such six month period) shall not have returned to the
performance of his duties hereunder on a full-time basis, the Company may
immediately terminate the Executive's employment hereunder.

               (c)     Cause. The Company may terminate the Executive's
employment hereunder for Cause by, at any time at its election within six months
after the Company shall obtain knowledge of the grounds for termination, giving
the Executive notice of its intention to terminate the Executive for Cause and
stating the date of Termination of Employment and the grounds for termination.

               (d)     Good Reason. The Executive may terminate his employment
hereunder for Good Reason upon 30 days' prior written notice to the Company;
provided, however, that prior to a Change in Control, if the Company corrects
the matter that has given rise to the Good Reason event, and makes the Executive
whole for any loss to the Executive resulting from such Good Reason event, the
Executive may not so terminate his employment.

               (e)     Without Cause. The Company may terminate the Executive's
employment hereunder without Cause upon 30 days' prior written notice to the
Executive.

               (f)     Without Good Reason. The Executive may terminate his
employment hereunder without Good Reason upon 30 days' prior written notice to
the Company.

          Any Termination of Employment by the Company or by the Executive
(other than termination pursuant to Section 7(a)) shall be communicated by
written Notice of Termination of Employment to the other party hereto in
accordance with Section 18. For purposes of this Agreement, a "Notice of
Termination of Employment" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination of Employment under the provision so indicated. Notwithstanding
anything in this Agreement to the contrary, if the Company becomes obligated to
make any payment to the Executive pursuant to the terms hereof, then this
Agreement shall remain in effect until all of the Company's obligations
hereunder are fulfilled.

          8.     Benefits Upon Termination of Employment.

               (a)     Death. In the event of the Executive's Termination of
Employment with the Control Group due to his death, the Company shall pay any
amounts due to the


--------------------------------------------------------------------------------




Executive under Section 5 through the date of his death in accordance with the
payment provisions of Section 5 and Section 13.

               (b)      Disability. In the event of the Executive's Termination
of Employment with the Control Group under Section 7(b), the Company shall pay
any amounts due to the Executive under Section 5 through the Termination Date in
accordance with the payment provisions of Section 5 and shall have no other
obligation to the Executive or his dependents other than amounts due, if any,
under the Company's long-term disability plan, and any benefits offered by the
Company under its then policy to employees who become disabled while employed by
the Company.

               (c)     Cause. In the event the Executive's employment with the
Control Group is terminated for Cause, the Company shall pay any amounts due to
the Executive under Section 5 through the Termination Date in accordance with
the payment provisions of Section 5 and shall have no other obligation to the
Executive or his dependents other than any amounts, if any, due to Executive
under its then existing policies to employees whose employment is terminated for
Cause or under the specific terms of any welfare, pension, fringe benefit or
incentive plan. Other than as provided in the preceding sentence, in the event
the Executive's employment is terminated for Cause, he shall not be entitled to
the benefits and payments provided under Section 8(g) below.

               (d)     Without Cause or For Good Reason. In the event the
Executive's employment with the Control Group is terminated by the Company
without Cause, or the Executive terminates employment with the Control Group
within 60 days after the occurrence of a Good Reason event with regard to the
Executive, the Company shall pay any amounts due to the Executive under Section
5 through the Termination Date in accordance with the payment provisions of
Section 5 and shall pay the Executive a Severance Benefit as provided in Section
8(f) below.

               (e)     Following a Change in Control. Notwithstanding anything
to the contrary contained herein, if, within 24 months following a Change in
Control, the Executive’s employment with the Control Group is terminated without
Cause or if the Executive terminates employment with the Control Group within
sixty (60) days after the occurrence of a Good Reason event with regard to the
Executive, (i) the Executive shall receive his Severance Benefit as provided in
Section 8(f) below and (ii) the restrictions on Competition and no-hire
contained in Sections 9(a)(i) and 9(b), respectively, shall not apply.

               (f)     Timing and Form of Payment. The Executive shall receive
payment of his Severance Benefit in a lump sum payment within 10 days following
the six-month anniversary of the Termination Date, provided that the Executive
has signed and returned to the Company the release provided for in Section 12 in
a form acceptable to the Company (the “Release”). The Release shall be provided
to the Executive within seven (7) days following the Termination Date. In order
to receive his Severance Benefit, the Executive will be required to sign the
Release within twenty-one (21) or forty-five (45) days after the date it is
provided to him, whichever is applicable under


--------------------------------------------------------------------------------




applicable law, and not revoke the Release within the seven (7) day period
following the date the Executive signs the Release. If the Company has not
received from the Executive an effective Release as of the six-month anniversary
of the Termination Date, no Severance Benefit shall be paid to the Executive.

               (g)     (i) Except as set forth below and other than in cases
where the Executive's employment with the Control Group is terminated pursuant
to Sections 7(a), 7(b), 7(c) or 7(f), the Company shall provide the Executive
with post-termination medical and dental benefits during the Severance Period in
a manner intended to satisfy the requirements of Code Sections 105(h) and 409A
as follows: (i) immediately following the Termination Date, the Executive will
be entitled to elect such continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), subject to the
terms and conditions of the Company’s medical and dental benefit plans and the
provisions of COBRA; (ii) if the Executive elects COBRA continuation coverage,
he will pay the applicable COBRA premiums during the period that his medical and
dental benefits are continued pursuant to COBRA; and (iii) for each month during
Severance Period, but not exceeding 18 months, the Company will pay to the
Executive, on a monthly basis, the difference in the amount of COBRA premiums he
pays and the amount the Executive would have paid for such medical and dental
coverage as an active employee for such month.

                    (ii)     Notwithstanding the foregoing, in the event the
Executive elects Retirement, the Company shall provide the Executive with
post-termination medical and dental benefits in a manner intended to satisfy the
requirements of Code Sections 105(h) and 409A such that the Executive shall be
entitled to medical and dental insurance benefits substantially the same as
those to which senior executives of the Company are entitled under the medical
and dental plans of the Company applicable to actively employed senior
executives, less any benefits Executive or his or her covered dependents may
receive from Medicare. The Executive shall be responsible for the payment of the
insurance premiums applicable to actively employed senior executives, including
any subsequent increases in such premiums. Such medical and dental insurance
coverage shall cease in the event the Executive engages in Competition during
the one-year period following his Retirement or becomes a participant in a new
employer’s medical and dental plan. In order to be entitled to the benefits
described in this Section 8(g)(ii), the Executive, his spouse, and other covered
dependents, as applicable, must have been enrolled at the time of the
Executive’s Retirement in the medical and/or dental insurance plan applicable to
actively employed senior executives, and the Executive, his spouse and other
covered dependents, as applicable, are, as soon as eligible, enrolled in
Medicare, including Part B.

                    (iii)     Notwithstanding anything else herein, the
Executive shall not be entitled to any benefits during the Severance Period
other than the benefits provided in Section 8 and, without limiting the
generality of the foregoing, the Executive specifically shall not be entitled to
continue to participate in any group disability or voluntary accidental death or
dismemberment insurance plan he participated in prior to his Termination Date.
Without limiting the generality of the foregoing, the Executive shall not accrue
additional benefits under any pension plan of the Company or an Affiliate
(whether or not qualified under Section 401(a) of the Code) during the


--------------------------------------------------------------------------------




Severance Period, provided, however, that to the extent provided for under any
applicable plan, the amount of any Severance Benefit may be included in the
Executive's earnings for purposes of calculating the Executive's benefit under
the Foot Locker Retirement Plan, the Foot Locker Excess Cash Balance Plan, and
the Foot Locker 401(k) Plan.

               (h)     In the event of the Executive's death after becoming
eligible for the Severance Benefit described in Section 8(f) and prior to
payment of such amount, such Severance Benefit shall be paid to the Executive's
Beneficiary.

               (i)     Notwithstanding anything else herein, to the extent the
Executive would be subject to the excise tax under Section 4999 of the Code on
the amounts in Section 8(f) and such other amounts or benefits he received from
the Company and its Affiliates required to be included in the calculation of
parachute payments for purposes of Sections 280G and 4999 of the Code, the
amounts provided under this Agreement shall be automatically reduced to an
amount one dollar less than that which, when combined with such other amounts
and benefits required to be so included, would subject the Executive to the
excise tax under Section 4999 of the Code if, and only if, the reduced amount
received by the Executive on a net after-tax basis after taking into account
federal, state and local income and social security taxes at the maximum
marginal rates would be greater than the unreduced amount to be received by the
Executive on a net after-tax basis after taking into account federal, state and
local income and social security taxes at the maximum marginal rates minus the
excise tax payable under Section 4999 of the Code on such amount and the other
amounts and benefits received by the Executive and required to be included in
the calculation of a parachute payment for purposes of Sections 280G and 4999 of
the Code.

          9.     Non-Competition and Confidentiality.

               (a)     (i)     The Executive agrees that he shall not engage in
Competition during the Non-Competition Period, subject to the Company's option
to waive all or any portion of the Non-Competition Period, as more specifically
provided for in the following paragraph.

                    (ii)     As additional consideration for the covenant not to
compete during the Non-Competition Period described above, the Company shall pay
the Executive, on a monthly basis, the sum of 25 percent of the Executive's
monthly Salary, less the amount of the Executive's "Monthly Severance Benefit,"
if any. This additional consideration shall be payable for the two (2) year
period commencing on the Termination Date and shall be payable on the first day
of each month. For purposes of this provision, the "Monthly Severance Benefit"
shall be equal to the Severance Benefit divided by the number of months in the
Severance Period. The Company has the option, for any reason, to elect to waive
all or any portion of the two (2) year period of Non-Competition commencing on
the Termination Date, by giving the Executive written notice of such election
not later than thirty (30) days following the Termination Date. In that event,
the Company shall not be obligated to pay the Executive under this paragraph for
any months as to which the covenant not to compete has been waived. The Company


--------------------------------------------------------------------------------



may discontinue payments being made pursuant to this paragraph at any time
during the Non-Competition Period that (i) Executive is engaged in full-time
employment that, in the Company's opinion, does not violate the provisions of
Section 9(a)(i) hereof, or (ii) Executive violates the provisions of
Section 9(a)(i) hereof.

               (b)     The Executive acknowledges that, during the course of his
employment with the Company, due to the nature of the position he occupies he
will have access to confidential information of the Company concerning its
executives and employees, including, but not limited to, their background,
experience, education, training, capabilities, and potential. He agrees,
therefore, that if his employment is terminated at any time prior to a Change in
Control (a) by the Company for any reason or (b) by the Executive for any
reason, he shall not, for a two-year period beginning on the Termination Date,
intentionally recruit, solicit or induce any employee or employees of the
Control Group to terminate their employment with, or otherwise cease their
relationship with, the former employing members of the Control Group where such
employee or employees do in fact so terminate their employment.

               (c)     The Executive shall not at any time during the term of
this Agreement, or thereafter, communicate or disclose to any unauthorized
person, or use for the Executive's own account, without the prior written
consent of the Chief Executive Officer of the Company, nonpublic information of
any kind concerning the Company or any of its subsidiaries or affiliates,
including, but not limited to, nonpublic information concerning finances,
financial plans, accounting methods, strategic plans, operations, personnel,
organizational structure, methods of distribution, suppliers, customers, client
relationships, marketing strategies, real estate strategies or the like. In the
event of the termination of Executive's employment, Executive shall, on or
before the Termination Date, return all Confidential Information in his
possession, in whatever form, to the Company. It is understood, however, that
the obligations set forth in this paragraph shall not apply to the extent that
the aforesaid matters (a) are disclosed in circumstances in which the Executive
is legally required to do so or (b) become generally known to and available for
use by the public other than by the Executive's wrongful act or omission.

               (d)     The Executive agrees that any breach by him of the terms
of Section 9 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
agrees that in the event of a breach or threatened breach by the Executive of
the provisions of Section 9, the Company shall be entitled to an immediate
injunction and restraining order to prevent such breach or threatened breach or
continued breach by the Executive, including any and all persons and entities
acting for or with the Executive, without having to prove damages, in addition
to any other remedies to which the Company may be entitled at law or in equity.
The terms of this paragraph shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including
but not limited to the recovery of damages from the Executive. The Executive and
the Company further agree that the provisions of the covenant not to compete are
reasonable and that the Company would not have entered into this Agreement but
for the inclusion of such covenant herein. If any provision of the covenants set
forth in Section 9 is found


--------------------------------------------------------------------------------




by any court of competent jurisdiction to be unenforceable because it extends
for too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

               (e)     The provisions of Section 9 shall survive any termination
of this Agreement and the existence of any claim or cause of action by the
Executive against the Control Group, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements of Section 9.

          10.     No Duty to Mitigate/Set-off. The Company agrees that if the
Executive's employment with the Control Group is terminated during the term of
this Agreement, the Executive shall not be required to seek other employment or
to attempt in any way to reduce any amounts payable to the Executive by the
Company pursuant to this Agreement. Further, the amount of the Severance Benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive or benefit provided to the Executive as the result of
employment by another employer or otherwise. Except as otherwise provided
herein, the Company's obligations to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive. The Executive shall retain any and all rights under all
pension plans, welfare plans, equity plans and other plans, including other
severance plans, under which the Executive would otherwise be entitled to
benefits.

          11.     Withholding. The Company shall have the right to make such
provisions as it deems necessary or appropriate to satisfy any obligations it
may have to withhold federal, state, or local income or other taxes incurred by
reason of payments pursuant to this Agreement. In lieu thereof, the Company
shall have the right to withhold the amount of such taxes from any other sums
due or to become due from the Company or an Affiliate to the Executive upon such
terms and conditions as the Committee may prescribe.

          12.     Release. In consideration of the Executive's entitlement
hereunder to a Severance Benefit which exceeds the severance benefit provided
for under the Company's standard severance program and as a condition of
receiving any Severance Benefit hereunder with regard to a Termination of
Employment occurring prior to a Change in Control, the Executive shall be
required to provide the Company with a release of all claims of the Executive
(except with regard to claims for payment of benefits specifically payable or
providable hereunder which have not been paid as of the effective date of the
release, claims for vested accrued benefits or claims under COBRA) of any kind
whatsoever against the Control Group, its past or present officers, directors
and employees, known or unknown, as of the date of the release. The release
shall be in such form as may reasonably be specified by the Company.


--------------------------------------------------------------------------------




          13.     Successors; Binding Agreement. In addition to any obligations
imposed by law upon any successor to the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree in writing to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. This Agreement shall inure to
the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the Executive's Beneficiary, or the
executors, personal representatives or administrators of the Executive's estate.

          14.     Termination of Prior Agreement. The Senior Executive
Employment Agreement entered into between the Company and the Executive dated
__________ is hereby terminated without any further obligation of the parties
thereto.

          15.     Miscellaneous. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer as may be
specifically designated by the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. All references to sections of the
Code or any other law shall be deemed also to refer to any successor provisions
to such sections and laws.

          16.     Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

          17.     Severability. If any provisions of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

          18.     Arbitration. Any dispute or controversy arising under or in
connection with this Agreement or the breach thereof, other than injunctive
relief pursuant to Section 9, shall be settled by arbitration, conducted before
a panel of three arbitrators in New York, New York, or in such other city in
which the Executive is then located, in accordance with the rules of the
American Arbitration Association then in effect. The determination of the
arbitrators, which shall be based upon a de novo interpretation of this
Agreement, shall be final and binding and judgment may be entered on the
arbitrators' award in any court having jurisdiction. The costs assessed by the
American Arbitration Association for arbitration shall be borne by the Company.


--------------------------------------------------------------------------------




          19.     Notice. Any notice to either party hereunder shall be in
writing, and shall be deemed to be sufficiently given to or served on such
party, for all purposes, if the same shall be given personally delivered to such
party, or sent to such party by registered mail, postage prepaid, addressed as
follows:

If to the Company:

          

Foot Locker, Inc.

 

 

112 West 34th Street

 

 

New York, NY 10120

 

 

Attention: General Counsel

 

If to the Executive:

 

 

 

 

 

 

 

 


               Either party may change the address to which notices are to be
sent to such party hereunder by written notice of such new address given to the
other party hereto. Notices shall be deemed given when received if delivered
personally or three days after mailing if mailed as aforesaid.

          20.     Section 409A. This Agreement is intended to comply with, or be
exempt from, Section 409A and all provisions hereof shall be construed in a
manner to so comply. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year and (iii) such
payments shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred. The parties
further agree that there is no guarantee as to the tax consequences of payments
provided for hereunder.

          21.     Governing Law. The validity, interpretation, construction,
enforcement and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of laws principles. For
purposes of Section 9, the Executive consents to the jurisdiction of state and
federal courts in New York County.


--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and the Executive's hand has hereunto been set as of the date first set
forth above.

FOOT LOCKER, INC.

 

 

By:  

 

 

Title:

 

 

 

 

 

Executive

 


--------------------------------------------------------------------------------




APPENDIX A

Change in Control

A Change in Control shall mean any of the following:

          (A)     the merger or consolidation of the Company with, or the sale
or disposition of all or Substantially All of the Assets of the Company to, any
person or entity or group of associated persons or entities (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) other than (a) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or parent entity) fifty
percent (50%) or more of the combined voting power of the voting securities of
the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation; or (b) a merger or capitalization effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner, directly or indirectly (as determined
under Rule 13d-3 promulgated under the Exchange Act), of securities representing
more than the amounts set forth in (B) below;

          (B)     the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, of securities of the Company representing thirty-five percent (35%)
or more of the total combined voting power of the Company’s then issued and
outstanding voting securities by any Person (other than the Company or any of
its subsidiaries, any trustee or other fiduciary holding securities under any
employee benefit plan of the Company, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company) acting in
concert; or

          (C)     during any period of not more than twelve (12) months,
individuals who at the beginning of such period constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof.


--------------------------------------------------------------------------------